Citation Nr: 1034126	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  08-17 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for the service-connected radiculopathy of the lower right 
extremity.

2.  Entitlement to an initial evaluation in excess of 10 percent 
for the service-connected radiculopathy of the lower left 
extremity.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to September 
1964. 

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2008 rating decision issued by 
the RO.  The Board remanded the issues on appeal in October 2009 
for further development of the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the courts are applicable to this 
appeal.  In his July 2010 Substantive Appeal (VA Form 9), the 
Veteran suggested additional VA and/or private records exist that 
pertain to treatment for his radiculopathy of the bilateral lower 
extremities.  In this regard, the Veteran reported that an EMG 
study was scheduled for August 2, 2010 to evaluate the 
radiculopathy of the lower right and left extremities.  
Additional records indicate the EMG was to be performed at the 
VA.  The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA adjudicators 
during the consideration of a claim, regardless of whether those 
records are physically on file. See Dunn v. West, 11 Vet. App. 
462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).

In a Report of Contact with a VA employee dated in December 2009, 
the Veteran stated that his bilateral lower extremity 
radiculopathy had increased in severity.  Because he has claimed 
an increase in disability, examination of the lower extremities 
is required.

The Veteran is advised that the duty to assist is not always a 
one-way street.  A Veteran seeking help cannot passively wait for 
it in those circumstances where he may or should have information 
that is essential in obtaining putative evidence.  See Wood v. 
Derwinski, 1 Vet.App. 190, 193 (1991).  If the Veteran's fails to 
cooperate with the VA's efforts to assist him with the factual 
development of his claim, no further effort will be expended to 
assist him in this regard and his claims will be evaluated on the 
evidence of record.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names and addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, that 
treated the Veteran for radiculopathy of 
the lower right and left extremities since 
October 2007.  After he has signed the 
appropriate releases, any record, to 
specifically include an August 2010 EMG 
study, identified by the Veteran should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow them the 
opportunity to obtain and submit those 
records for VA review.

2.  The Veteran should be afforded a VA 
neurology examination to evaluate the 
impairment of the lower extremities 
resulting from service connected 
radiculopathy of the left and right lower 
extremities.  The claims folder should be 
made available to the physician for review 
before the examination.  The examination 
must be conducted following the protocol in 
the Disability Examination Worksheet for VA 
Peripheral Nerves Examination.  

Following a review of the claims folder, 
objective examination of the lower 
extremities, and applying sound medical 
principles, the examiner is to indicate 
which of the following, (a), (b), (c), (d), 
or (e) best describes the neurological 
impairment of each lower extremity: 

a.  Complete paralysis of the sciatic 
nerve ; the foot dangles and drops, 
no active movement possible of 
muscles below the knee, flexion of 
knee weakened or (very rarely) lost; 
or
b.  Severe incomplete paralysis, with 
marked muscular atrophy; or
c.  Moderately severe incomplete 
paralysis; or
d.  Moderate incomplete paralysis; or
e.  Mild incomplete paralysis.

A defensible rationale is to be provided 
with the opinion.

3.The Veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications, 
including the address where the notice was 
sent must be associated with the claims 
folder.  The Veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.


4.  After completion of the above 
development, the Veteran's claims of 
entitlement to an initial rating in excess 
of 10 percent for radiculopathy of the 
lower right and left extremities should be 
readjudicated.  If the determinations 
remain adverse to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.  

Then, if indicated, this case should be returned to the Board for 
the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


